DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 12/24/2021. Claims 1-18 are currently pending.

Claim Objections
Claim 8 is objected to because of the following informalities:  Line 4,” content are filled” should be changed to “content is filled”.  Appropriate correction is required.

Drawings
The drawings are objected to because Figures 9-10 are missing the “S” before the numeral references to each step of the method (should reflect how the specification refers to the figures, example of paragraph [0120] step S110 not 110).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the air pressurizing/depressurizing unit" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 and 18 are rejected due to dependency on a rejected parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 6-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Behar (US Pub 20120024419) and further in view of Gonzalez (US Pub 20180072486) and Uehara (US Patent 5921416).

Regarding Claim 1, Behar discloses a method of manufacturing (abstract) a container (Figs. 1-6, the container formed by shell 2 and pouch 11),
wherein the container comprises: 
an outer container (2-Fig. 1) and a pouch (11-Fig. 1), wherein the pouch is made of an elastic material (paragraph [0014], flexible pouch 11), coupled to the outer container (Fig. 1, pouch 11 is coupled to shell 2 via pouch support 3), and having a filling space (10-Fig. 1) therein, 
wherein the method comprises: 
(Fig. 1) of placing the filling space (10-Fig. 1) of the pouch (11-Fig. 1) inside a receiving space (12-Fig. 1) of the outer container (2-Fig. 1); and 
wherein the pouch expanding step further comprises: 
a pouch depressurizing step (Fig. 3) of depressurizing the filling space of the elastically deformed pouch to a first reference depressurizing pressure using the air pressurizing/depressurizing unit (Figs. 1-6 and paragraph [0017], evacuating/filling head), wherein the first reference depressurizing pressure is equal to or less than the atmospheric pressure (Fig. 4 and paragraph [0022], the working volume is zero or substantially zero, would require the pressure within pouch 11 to be less than atmospheric pressure); 
an outer container depressurizing step (Fig. 5) of depressurizing the receiving space of the container to a second reference depressurizing pressure through a through-hole formed on the container (Fig. 5, air within space 12 is released into the atmosphere through vent orifice 23), wherein the second reference depressurizing pressure is equal to or less than the atmospheric pressure (Fig. 5 and paragraph [0022], evacuation pressure is equal to atmospheric pressure).
However, Behar is silent regarding a pouch expanding step of supplying air to the filling space of the pouch and expanding the pouch toward the receiving space; and blocking the through-hole after the outer container depressurizing step.
Gonzalez teaches blocking a through-hole (Fig. 4 and paragraph [0049], plug or valve 126 blocks the through-hole formed in wall 128) of an outer container (128-Fig. 4).

However, Behar and as modified by Gonzalez is silent regarding a pouch expanding step of supplying air to the filling space of the pouch and expanding the pouch toward the receiving space.
Uehara teaches a pouch expanding step (Fig. 9) of supplying air to the filling space of the pouch and expanding the pouch toward the receiving space (Column 15, lines 40-50, preform 70 expands to fill the inner space of bottle 12 by biaxial stretching by rod 80 and transverse expansion of preform 70 by blowing of air into preform 70).
Examiner notes Behar paragraph [0003], a conventional technique for filling a flexible pouch consists in inflating the pouch with compressed air such that it offers a maximum capacity, and Uehara is a teaching of a conventional technique for filling a flexible pouch consists in inflating the pouch with compressed air.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the pouch expansion step as disclosed by Behar, to have incorporated the air blow expansion of a preform as taught by Uehara, so to further teach how the pouch of Behar can be 

Regarding Claim 2, Behar and as modified by Gonzalez and Uehara in the parent claim, Behar discloses wherein the pouch expanding step further comprises:
a pouch stretching step (Fig. 5) of elastically deforming the pouch towards an end portion of the outer container while the pouch is placed in the receiving space of the outer container (Fig. 5, pouch expands towards shell 2), wherein the end portion of the outer container is located opposite to an opening of the outer container (Fig. 5, shell 2 has a bottom wall opposite the top opening); and 
a pouch pressurizing step of injecting air into the pouch (Fig. 5 and paragraph [0003], fluid and air are injected into reservoir 10 to stretch pouch 11), which is elastically deformed in the pouch stretching step (Fig. 5, pouch 11 is being deformed by the internal pressure of reservoir 10), and expanding the filling space of the pouch (Fig. 5, pouch 11 expands to fill space 12).

Regarding Claim 3, Behar and as modified by Gonzalez and Uehara in the parent claim, Behar discloses wherein the pouch stretching step comprises: inserting an air pressurizing/depressurizing unit into the filling space of the pouch (Fig. 2, shutter 56 is inserted into shell 2).
However, Behar and as modified by Gonzalez and Uehara in the parent claim, are silent regarding moving the air pressurizing/depressurizing unit from the opening of the container to the end portion of the container to elastically deform the pouch; and
(Fig. 6, stretching rod 56 is a part of an air pressurizing/depressurizing assembly) from an opening of a container to an end portion of the container to elastically deform a pouch (Fig. 6 and Column 13, lines 9-30, stretching rod 56 deforms preform 50 within bottle 12).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the evacuating/filling head of Behar, to have incorporated the stretching rod as taught by Uehara, so to physically stretch the inner pouch, in order to loosen the elastic material of the pouch, in order to insure maximum working volume of the internal pouch. 

Regarding Claim 4, Behar and as modified by Gonzalez and Uehara in the parent claim, Behar discloses wherein the pouch pressurizing step comprises: when a pressure of the receiving space of the outer container is equal to or less than the second reference depressurizing pressure, supplying air to the filling space of the pouch at a pressure equal to or greater than the atmospheric pressure and expanding the filling space of the pouch (Fig. 5, the air pressure of reservoir 10 within pouch 11 has to be equal to or greater than the air pressure of space 12, in order to allow pouch 11 to expand into space 12).

Regarding Claim 5, Behar and as modified by Gonzalez and Uehara in the parent claim, 
(Fig. 5, air from space 12 escapes through orifice 23).

Regarding Claim 6, Behar and as modified by Gonzalez and Uehara in the parent claim, Behar discloses wherein, in the pouch pressurizing step (Fig. 5), a portion closer to the opening and a portion farther from the opening are expanded simultaneously (Fig. 5, pouch 11 is expanding into the top and bottom section of shell 2).

Regarding Claim 7, Behar and as modified by Gonzalez and Uehara in the parent claim, Behar discloses wherein, in the pouch expanding step, air is supplied to the filling space of the pouch and the filling space expands into the receiving space (Fig. 5 and paragraph [0003], fluid and air are injected into reservoir 10 to stretch pouch 11), air in the receiving space is discharged to the outside of the outer container through a through-hole (Fig. 5 and paragraph [0022], air in space 12 is vented out of shell 2 via orifice 23), wherein the through-hole is formed on the outer container (Fig. 5, orifice 23 is through shell 2), wherein the container manufacturing method further comprises: 
wherein, in the pouch-expanded-state-maintaining step (Fig. 2), an internal pressure of the filling space of the pouch is smaller than a restoring force of the pouch (Figs. 1 and 2, pressure within reservoir 10 can be less the modulus of elasticity of pouch 11), and 
(Figs 1-2, pouch appears to be at equilibrium with the pouch elasticity and the air pressure contained within shell 2); and 
Gonzalez teaches a pouch-expanded-state-maintaining step of blocking the through-hole of the outer container keeping the filling space in an expanded state (Fig. 4, plug or valve 126 maintains constant pressure within the container).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the method step of depressurizing the outer container as disclosed by Behar, to have incorporated the plug or valve inserted into vent or through-hole in the wall of an outer container, as taught by Gonzalez, so to maintain the internal pressure at a constant pressure after the depressurizing step, so to maximize the working volume contained within the pouch installed within the outer container. 

Regarding Claim 8, Behar and as modified by Gonzalez and Uehara in the parent claim, Behar discloses a liquid filling step of filling a liquid-state content into the filling space of the pouch in an expanded state (Fig. 5 and paragraph [0003], fluid and air are injected into reservoir 10 to stretch pouch 11), wherein the liquid-state content are filled into the filling space of the pouch under an atmospheric pressure without applying an additional pressure to the liquid-state content (Fig. 5, air escapes space 12 at atmospheric pressure, the pressure exerted on space 12 by reservoir 10 must be equal to or greater than atmospheric pressure in order to allow pouch 11 to expand into space 12).

Regarding Claim 9, Behar and as modified by Gonzalez and Uehara in the parent claim, wherein the container preparing step comprises: a second-external-container-gripping step of gripping the opening of the outer container (Figs. 2-6 and paragraph [0017], shell 2 is gripped by evacuating/filling head); and
Uehara teaches a first-external-container-gripping step of gripping (Fig. 9, mold 72B is gripping bottle 12) an end portion (Fig. 9, portion of bottle 12 in contact with mold 72B) of an outer container (12-Fig. 9) opposite to an opening of the outer container.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the how the shell of Behar gripped, by incorporating a bottom surface to contain a bottle as taught by Uehara, so to secure the bottle to allow the internal preform to be physically deformed to contact the interior surface of the bottle, in order to maximize the working volume of the interior preform.

Regarding Claim 10, Behar and as modified by Gonzalez in the parent claim, Behar discloses wherein the pouch expanding step comprises and a pouch pressurizing step of injecting a liquid content into the pouch (Fig. 5 and paragraph [0022], liquid is injected into reservoir 10 of pouch 11), which is elastically deformed in the pouch (Fig. 5, pouch 11 expands into space 12 of shell 2); and
Uehara teaches a pouch stretching step of elastically deforming a pouch (50-Fig. 6) towards an end portion of an outer container (12-Fig. 6) opposite to an opening of the outer container while the pouch is place inside the receiving space of the outer container (Fig. 6, rod 56 deforms preform 50 while within bottle 12).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the evacuating/filling head of Behar, to have incorporated the stretching rod as taught by Uehara, so to physically stretch the inner pouch, in order to loosen the elastic material of the pouch, in order to insure maximum working volume of the internal pouch.

Regarding Claim 18, Behar and as modified by Gonzalez and Uehara in the parent claim, Behar discloses a coupling unit (3-Fig. 1), wherein the coupling unit is fitted into an opening of the pouch when the outer container and the pouch are coupled to each other (Fig. 1, pouch 11 is fitted onto support 3 and support 3 is coupled to shell 2), wherein the coupling unit includes a through space (Fig. 1, support 3 has a through space into pouch 11), wherein the through space connects the filling space of the pouch to an outside source of air (Figs. 2-4, pouch 11 is deflated through support 3 and vacuum connector 48, which requires an outside source of air), and wherein the coupling unit pressurizes a part of the pouch to an internal wall of an opening of the outer container (Fig. 5, pouch 11 is pressurized through support 3).

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Behar (US Pub 20120024419) and further in view of Gonzalez (US Pub 20180072486) and Patrini (US Pub 20110227258).

Regarding Claim 11, Behar discloses a manufacturing apparatus (apparatus of Figs. 1-6) of a container (Figs. 1-6, the container formed by shell 2 and pouch 11), wherein the container comprises an outer container (2-Fig. 1) and a pouch (11-Fig. 1), wherein the pouch is made of an elastic material (paragraph [0014], a flexible pouch requires an elastic material, in order to deform), is coupled to the outer container (Fig. 1, pouch 11 is coupled to shell 2 via support 3), and having a filling space (10-Fig. 1) formed therein, the apparatus comprising: an air pressurizing/depressurizing unit (Figs. 1-6 and paragraph [0016], a evacuating/filling head) movable into and out of the filling space of the pouch (Figs. 2-6 and paragraph [0016], the evacuating/filling head moves in and out of shell 2); and air holes (48 and 50-Fig. 1) formed at an outer surface of the air pressurizing/depressurizing unit and injecting or exhausting air into or from the filling space (Figs 2-4, air is vacuumed out of reservoir 10 through vacuum connector 48; Fig. 5, fluid is injected into reservoir 10 via  hollow inside 50 and connector 48); and a through-hole (23-Fig. 1) formed on a bottom of the outer container (Fig. 1, orifice 23 is a thru-hole in the bottom of shell 2) and communicates with a receiving space formed between the pouch and the outer container (Fig. 1, orifice 23 vents space 12).

Gonzalez teaches wherein through-hole is configured to be blocked by a cover (Fig. 4 and paragraph [0049], plug or valve 126 blocks the through-hole formed in wall 128).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the method step of depressurizing the outer container as disclosed by Behar, to have incorporated the plug or valve inserted into vent or through-hole in the wall of an outer container, as taught by Gonzalez, so to maintain the internal pressure at a constant pressure after the depressurizing step, so to maximize the working volume contained within the pouch installed within the outer container. 
However, Behar and as modified by Gonzalez is silent regarding wherein the air pressurizing/depressurizing unit is movable from an opening of the pouch toward an end portion of the pouch in a sliding manner.
Patrini teaches wherein an air pressurizing/depressurizing unit (200-Fig. 2) is movable from an opening of a pouch toward an end portion of the pouch in a sliding manner (paragraphs [0035] and [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the evacuating/filling head of Behar, to have incorporated the nozzle as taught by Patrini, so . 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Behar (US Pub 20120024419) and as modified by Gonzalez (US Pub 20180072486) and Patrini (US Pub 20110227258) in the parent claim, and further in view of Petterson (US Patent 4350272).

Regarding Claim 12, Behar and as modified by Gonzalez and Patrini in the parent claim, Patrini teaches wherein the air pressurizing/depressurizing unit comprises: 
a unit body which is slidingly movable (Fig. 2 and paragraph [0031], nozzle 208 is slidingly movable within part 206); and a head portion (208A-Fig. 2) provided on the unit body, 25and 46/ 50Attorney Docket No. SA09.ITB003wherein an end portion of the head portion is rounded (Fig. 2, 208A is rounded).
However, Behar and as modified by Gonzalez and Patrini are silent regarding wherein the air holes are formed in the head portion.
Petterson teaches a head portion (23-Fig. 15) wherein the air holes are formed in the head portion (Fig. 15, spray head 23 has spray holes formed on the side surface of the head).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the nozzle of Patrini, to have incorporated the spray head of Petterson, so to allow compressed air to 

Regarding Claim 13, Behar and as modified by Gonzalez, Patrini and Patterson in the parent claim, Petterson discloses wherein the air holes are formed on a side surface of the head portion or the end portion of the head portion (Fig. 5, spray head 23 has air holes formed on a side surface).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the nozzle of Patrini, to have incorporated the spray head of Petterson, so to allow compressed air to exit a nozzle through multiple holes, in order to ensure that a preform is properly inflated to conform to the body into which the preform is inflated within.  

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Behar (US Pub 20120024419) and as modified by Gonzalez (US Pub 20180072486) and Patrini (US Pub 20110227258) in the parent claim and further in view of Uehara (US Patent 5921416).

Regarding Claim 14, Patrini discloses wherein the outer container is provided with an opening (Fig. 1, body defines a top opening), wherein a locking portion of the pouch is coupled with the opening of the outer container (Fig. 6, connection of flange 3 to preform 8), wherein the opening of the outer container 15communicates with a receiving space of the outer container (Fig. 1, body 5 defines chamber 7 and neck 6).

Uehara teaches a container manufacturing apparatus further comprises a first gripping unit (72B-Fig. 8B) which pressurizes the end of the outer container to allow the outer container gripped (Fig. 8B, mold 72B holds bottle 12).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the blow mold apparatus as taught by Patrini, to have incorporated the bottom mold of Uehara, so retrain the end portion of a container during the blow molding of an internal preform inside the container, in order to insure the end portion of the container is not deformed during the blow molding operation of the internal preform within the container.

Regarding Claim 15, Behar and as modified by Gonzalez, Patrini, Uehara in the parent claim, Patrini teaches a stage unit (211-Fig. 2), 25wherein the locking portion of the pouch, which is 47/ 50Attorney Docket No. SA09.ITB003 coupled to the opening of the outer container, is seated on the stage unit (Fig. 3 and paragraph [0037], part 211 is resting on flange 3), wherein the air pressurizing/depressurizing unit is installed on the stage unit (Fig 2, part 211 is a part of head 200), 5wherein the stage unit moves downward by a predetermined distance when the first gripping unit pressurizes the end of the outer container (Fig. 3, 211 moves 200 as into the preform 8, wherein the mold 72B of Uehara holds the container).

Regarding Claim 16, Behar and as modified by Gonzalez, Patrini, Uehara in the parent claim, Uehara teaches a second gripping unit (72-Fig. 9), wherein the second gripping unit grips an end of the outer container in a direction perpendicular to a direction in which the first gripping unit grips the outer container (Fig. 9, 72 grips bottle 12 on the sides and 72B grips the bottom of container 12).

Regarding Claim 17, Behar and as modified by Gonzalez, Patrini, Uehara in the parent claim, Uehara teaches wherein a through-hole (24-Fig. 8B) is formed on the end of the outer container and communicates with the receiving space (abstract, air within bottle 12 is expelled through vent holes 24), 20and wherein the first gripping unit comprises: a first gripping unit body (Fig. 8B, mold 72B defines a body); a suction passage (74-Fig. 8B) formed on the first gripping unit body and communicating with the through-hole (Fig. 8B); and 25an elastic gripping portion contacting the end of the outer container while the through-hole of the outer container is in contact with the suction passage (the examiner notes that rubber surfaces on grippers are well known in the art to retain an item which is retrained by the grippers).

Response to Arguments
Applicant’s arguments, see 112 section, filed 12/24/2021, with respect to 112 rejection of claims 7, 8, 14-18 have been fully considered and are persuasive.  The 112b rejection of claims 7-8 and 14-18 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference 
The examiner an invitation to the applicant, to go over the claim language in the spirit of compact prosecution of the application, primarily the method language to incorporate Figures 9-10 is as sequential order and the apparatus as presented in Figures 3-8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        03/17/2022